Citation Nr: 1221616	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability prior to June 5, 2007, and from September 1, 2007.

2.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1983 to March 1986, from January 1991 to March 1991, from March 2002 to April 2003, and from February 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that a November 2007 rating decision established a temporary total rating based upon surgical or other treatment necessitating convalescence for a service-connected left shoulder disability from June 5, 2007, to August 31, 2007.  Therefore, the issue on appeal has been revised to reflect this action.  

The Board also notes that correspondence received by VA in July 2007 may be construed as a disagreement with the denial of the Veteran's claim for a rating in excess of 20 percent for chronic lumbar strain.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issues of entitlement to service connection for a neck disorder and, in essence, whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension were raised by the Veteran's service representative in correspondence dated in May 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2006.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Board notes that electronic VA records (Virtual VA) indicate that an August 2011 rating decision continued a 20 percent rating for the Veteran's service-connected left shoulder disability.  That rating decision also included reference to pertinent VA examination findings apparently obtained in December 2010 that are not included in the present appellate record nor in the available Virtual VA records.  According to the claims file, the issue on appeal was last addressed in a supplemental statement of the case (SSOC) in January 2009.  Therefore, the Board finds the case must be remanded for additional development to associate all pertinent evidence with the appellate record and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

As noted in the introduction section above, the Board further finds that the Veteran's July 2007 correspondence may be construed as expressing disagreement with the February 2007 rating decision in denying a rating in excess of 20 percent for his service-connected chronic lumbar strain.  It is significant to note that the issue was also addressed in an August 2011 rating decision.  Therefore, this matter must also be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to associate with the appellate record all VA evidence pertinent to the issue of entitlement to a rating in excess of 20 percent for the service-connected left shoulder disability, to include a copy of the August 2011 rating decision and the December 2010 VA examination report.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

2.  The AMC/RO should issue a statement of the case as to the issue of entitlement to a rating in excess of 20 percent for chronic lumbar strain.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

